DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment and remarks of 10/05/2022.

By the amendment of 10/05/2022, claims 1, 2, 6-8, 12-14 and 18 have been amended. Claims 3-5, 9-11 and 15-17 have been canceled. Claims 1-2, 6-8, 12-14 and 18 are pending and have been considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/04/2022, 04/02/2022, 07/05/2022 and 10/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant states (Remarks page 15) that the submitted replacement drawings overcome the drawings objections of the Non-Final Rejection of 12/23/2021.  The Examiner notes however that there remain several Figures with continuing issues that must be addressed, as stated in the updated objection to the drawings below.
Applicant has canceled claims 3-5, 9-11 and 15-17, rendering moot any corresponding rejections of the Non-Final Rejection of 12/23/2021.
Applicant argues (Remarks pages 12-14) regarding the 35 USC 102 rejections by Guerin of claims 1-2, 6-8, 12-14 and 18, that the amendments to at least independent claims 1, 7 and 13 are not taught or suggested by Guerin.  Particularly, the explicit requirements of the authenticated access to the IETM for an aircraft by each of a first and second user authorized and provided access to a private VPN of the aircraft accessed by scanning graphical code affixed to the aircraft, and the warning notification broadcast over the VPN to other users when a first user is conducted assigned and restricted maintenance to a specific object of the aircraft are not taught or suggested by Guerin.  In reviewing the amendment, the Examiner agrees that Guerin does not teach or suggest the invention as claimed. 
The Examiner notes, however, that there are new outstanding 112(b) issues with the independent claims as discussed below.

Drawings
The replacement drawings of 10/05/2022 are objected to because they contain drawings which appear blurry and/or have hard to read diagrams or text (See at least Figures 5A-B, 5D, 9, 12A-C, 15A-B, 18B-D, 21A, 30, 32, 36C-E, 38, 40A-B, 43A-C, 47A-B, 49A-B, 51A-B, 51D, 55, 57E-I, 61A-61C, 63B, 65A-B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 7-8 and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 13 of copending Application No. 17/029,324 (see amended claims of 05/26/2022). Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
Regarding instant claim 1, instant method claim 1 recites substantially the same limitations of method claim 1 of ‘324, wherein the warning notification is broadcast to other users when a first user is assigned to a task of an object of the aircraft.
Regarding instant claim 2, instant claim 2 recites substantially the same limitations of claim 1 of ‘324, wherein the first users and other users who are signed into the IETM and joined to the particular VPN can interact/communicate with each other.
Regarding instant claim 7, instant apparatus claim 7 recites substantially the same limitations of apparatus claim 7 of ‘324, wherein the warning notification is broadcast to other users when a first user is assigned to a task of an object of the aircraft.
Regarding instant claim 8, instant claim 8 recites substantially the same limitations of claim 7 of ‘324, wherein the first users and other users who are signed into the IETM and joined to the particular VPN can interact/communicate with each other.
Regarding instant claim 13, instant non-transitory computer storage medium claim 13 recites substantially the same limitations of non-transitory computer storage medium claim 13 of ‘324, wherein the warning notification is broadcast to other users when a first user is assigned to a task of an object of the aircraft.
Regarding instant claim 14, instant claim 14 recites substantially the same limitations of claim 13 of ‘324, wherein the first users and other users who are signed into the IETM and joined to the particular VPN can interact/communicate with each other.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-8, 12-14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the virtual private network" in line 27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the specific object" in lines 36-37.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation: “wherein (a) the first user computing entity has no network connectivity” (line 6-7) and “wherein (a) the second user computing entity has no network connectivity” (line 16-17).  However, both the first user computing entity and the second computing entity later in the claim are provided access to the particular virtual private network.  It is unclear how either computing entity, both of which have “no network connectivity” are then able to connect to a network.  There seems to be missing steps between having no network connectivity and then being connected to a network.  
Claim 1 recites the limitation: “receiving input associated with the first user scanning a graphical code affixed to the aircraft” (lines 30-31).  This limitation is a duplicate of the a previous limitation (lines 25-26) and renders the following limitations, which are directed to the second user, unclear.
Claim 1 recites the limitation: “conducted on the specific object” (lines 36-37).  The claim previously presents two selections of “an object displayed for the selectable object field”, first by the first user (lines 9-10) and second by the second user (lines 19-20).  The “selection of the object displayed” is used in authenticating and signing in each user into the IETM.  However, it is unclear (1) which selected object to which “the specific object” refers and (2) whether “the specific object” refers to the displayed object at all as the displayed object selection are used for sign-in purposes and not for “associated maintenance being conducted on the specific object”. 
Claims 7 and 13 each recite similar limitations to claim 1 and are similarly rejected.
Claims 2 and 6 are dependent from claim 1 and are similarly rejected.
Claims 8 and 12 are dependent from claim 7 and are similarly rejected.
Claims 14 and 18 are dependent from claim 13 and are similarly rejected.

Allowable Subject Matter
Claims 1, 7 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 6, 8, 12, 14 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Floyd et al. (US 2014/0312114) – pertains to scanning a barcode affixed to a complex system.  The barcode links to interactive electronic documents related to the complex system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179